     Case: 2:21-cv-02444-ALM-EPD Doc #: 1 Filed: 05/12/21 Page: 1 of 4 PAGEID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO


JENNIFER JOHNSON                                        )
     Plaintiff,                                         )
                                                        )
v.                                                      )     CASE NO.: 2:21-CV-02444
                                                        )
DIMENSION SERVICE CORPORATION                           )
    Defendant.                                          )


                                    NOTICE OF REMOVAL

         Pursuant to 28 U.S.C. §§1331, 1367, 1441, and 1446, Defendant Dimension Service

Corporation (“Defendant”), hereby removes this action from Franklin County, Ohio to the United

States District Court for the Southern District of Ohio. This Court has jurisdiction based on federal

question jurisdiction, 28 U.S.C. § 1331, and supplemental jurisdiction pursuant to 28 U.S.C.

§1367. Pursuant to 28 U.S.C. § 1446(a), the grounds for removal are as follows:

I.       BACKGROUND

         1.    Plaintiff Jennifer Johnson (“Plaintiff”) filed a Class Action Complaint

(“Complaint”) in the Common Pleas Court of Franklin County, Ohio, entitled Jennifer Johnson v.

Dimension Service Corporation, on April 12, 2021, Case No. 21 CV 002253, (the “State Court

Action”). See Exhibit A, Complaint.

         2.    The Complaint seeks relief pursuant to the Telephone Consumer Protection Act, 47

U.S.C. § 227 et seq. (the “TCPA”).

         3.    By filing this Notice of Removal, Defendant does not waive and specifically

reserves any and all defenses, exceptions, rights, and motions with respect to the claims asserted

in the Complaint. No statement or omission in this Notice shall be deemed an admission of any of

the allegations of or relief sought in the Complaint.

                                                 1
      Case: 2:21-cv-02444-ALM-EPD Doc #: 1 Filed: 05/12/21 Page: 2 of 4 PAGEID #: 2




          4.     As set forth below, this case is properly removed to this Court based on federal

question.

II.       THIS COURT HAS JURISDICTION UNDER 28 U.S.C. §1331 AND 28 U.S.C.
          §1367(a).
          5.     This Court has original jurisdiction over this action under 28 U.S.C. § 1331, which

provides: “The district courts shall have original jurisdiction of all civil actions arising under the

Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331.

          6.     Pursuant to 28 U.S.C. § 1441(b), “[a]ny civil action of which the district courts

have original jurisdiction founded on a claim or right arising under the Constitution, treaties or

laws of the United States shall be removable without regard to the citizenship or residence of the

parties.”

          7.     Specifically, this Court has original jurisdiction of this action because Plaintiff’s

allegations arise under the TCPA.

III.      ALL OTHER PROCEDURAL REQUISITES FOR REMOVAL ARE SATISFIED.

          8.     Pursuant to 28 U.S.C. § 1441(a), removal to this Court is appropriate because the

State Court Action is currently pending in the Franklin County Court in Ohio, which is located

within the geographical boundaries of the United States District Court for the Southern District of

Ohio.

          9.      Pursuant to 28 U.S.C. § 1446(a), true and correct copies of all process, pleadings,

and orders served upon Defendant in the State Court Action are attached hereto as Exhibit A.

          10. This Notice of Removal is timely filed with this Court within thirty (30) days of receipt

of the Complaint through service as required by 28 U.S.C. § 1446(b) because this Notice of

Removal is being filed within thirty (30) days from the date of the filing of the Complaint.




                                                   2
  Case: 2:21-cv-02444-ALM-EPD Doc #: 1 Filed: 05/12/21 Page: 3 of 4 PAGEID #: 3




       11.     Pursuant to 28 U.S.C. § 1446(d), Defendant has promptly given written notice to

Plaintiff by contemporaneously serving this Notice of Removal on counsel for Plaintiff, and

Defendant has filed a Notice of Removal with the Franklin County Court.

       12.     This case is not precluded from being removed under 28 U.S.C. § 1445 because:

(a) it is not brought against a railroad or its receivers or trustees, arising under 45 U.S.C. 51–54,

55–60; (b) it is not brought against a carrier or its receivers or trustees to recover damages for

delay, loss or injury of shipments arising under section 11706 or 14706 of title 49; (c) it does not

arise under the workmen’s compensation laws; and (d) it does not arise under Section 40302 of

the Violence Against Women Act of 1994.

       WHEREFORE, Defendant Dimension Service Corporation respectfully requests that the

above-captioned action now pending in Franklin County, Ohio, be removed to the United States

District Court for the Southern District of Ohio and that this District Court enter such other and

further orders as may be necessary to accomplish the requested removal.



Dated: May 12, 2021                           Respectfully submitted,

                                              /s/Helen Mac Murray ______
                                              Helen Mac Murray (0038782)
                                              Lisa A. Messner (0074034)
                                              Mac Murray & Shuster, LLP
                                              6525 W. Campus Oval, Suite 210
                                              New Albany, OH 43054
                                              Tel: (614) 939-9955; Fax: (614) 939-9954
                                              Email: hmacmurray@mslawgroup.com

                                              Counsel for Dimension Service Corporation




                                                 3
  Case: 2:21-cv-02444-ALM-EPD Doc #: 1 Filed: 05/12/21 Page: 4 of 4 PAGEID #: 4




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 12th day of May, 2021, a true and correct copy of the foregoing

Notice of Filing of Notice of Removal was served via electronic mail on the following:



Beau D. Hollowell at bhollowell@karonllc.com
Daniel Karon at dkaron@karonllc.com
Counsel for Plaintiff

                                                             s/ Helen Mac Murray______
                                                             Helen Mac Murray (0038782)




                                                4
